Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 5 is objected to because of what appears to be a typographical error.  This claim recited dependence from claim 3; however, the claim references “the determining a mapping relationship” which finds its antecedent basis in claim 4.  Although this error creates an antecedent basis issue, Applicant’s intention is clear, and corresponding claims 11 and 17 both properly recite dependent from claims 10 and 16, respectively (which each correspond to claim 4).  This Examiner suggests amending this claim such that it depends from claim 4 (for the purposes of Examination, it will be treated as such).  Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-18 are rejected under 35 U.S.C. 103 as being unpatentable over Arbatman (U.S. Patent Application Publication No. 2018/0157901), referred herein as Arbatman, in view of Theobald et al. (U.S. Patent Application Publication No. 2017/0154457), referred herein as Theobald.

Regarding claim 1, Arbatman teaches an animation character drive method performed by a computing device, the method comprising: obtaining target text information and media data including a facial expression and a corresponding speech of a speaker (para 58, lines 1-5; para 67, lines 1-5; para 128, lines 5-14); determining a first expression base of a first animation character corresponding to the speaker according to the facial expression, the first expression base being used for identifying expressions of the first animation character (para 58, lines 10-14; para 68, lines 1-4; para 128, lines 5-14); determining, according to the target text information, the media data, and the first expression base, an acoustic feature and a target expression parameter corresponding to the target text information, the acoustic feature being used for characterizing a sound that simulates the speaker's sound when saying the target text information (paras 69-73; para 122, lines 1-7; paras 129 and 131), and the target expression parameter being used for characterizing a change of a facial expression that simulates the speaker's facial expression when saying the target text information relative to the first expression base (para 110, the last 7 lines; para 112, lines 1-4; para 129; para 132, lines 1-10); and driving a second animation character having a second expression base according to the acoustic feature and the target expression parameter (para 74, lines 7-14; para 123, lines 1-4; para 132, the last 7 lines).
Arbatman teaches identifying transitional frames for facial expressions (see, for example, para 74, the last 6 lines; para 112, lines 1-4) but does not explicitly teach identifying a change degree of the face shape.
Theobald teaches an animation character drive method comprising obtaining text, facial expression, and corresponding speech of a speaker, determining an expression base based on an acoustic feature and expression parameters corresponding to the text, and driving an animation have the expression based according to the acoustic feature and expression parameters (fig 4; para 42, lines 1-10; paras 49 and 50; para 51, lines 1-8; para 74), and further comprising identifying a change degree of the face shape (para 64, lines 1-9; para 65, the last 7 lines; para 66).  It would have been obvious to one of ordinary skill in the art to identify the degree of change because as taught by Theobald, this helps provide smoother viseme/phoneme animation transition during speech, while reducing computational load (see, for example, para 3, the last 10 lines).
Regarding claim 2, Arbatman in view of Theobald teaches the method according to claim 1, wherein the first animation character and the second animation character are the same animation character, the first expression base is the same as the second expression base (Arbatman, para 110, the last 7 lines; Theobald, para 74), and the determining a first expression base of a first animation character corresponding to the speaker according to the facial expression comprises: determining the first expression base of the first animation character and a face-to-parameter translation parameter of the first animation character according to the facial expression, the face-to-parameter translation parameter being used for identifying a change degree of a face shape of the first animation character relative to a face-to-parameter translation base corresponding to the first animation character (Arbatman, para 58, lines 10-14; para 68, lines 1-4; para 128, lines 5-14; Theobald, para 64, lines 1-9; paras 65 and 66).
Regarding claim 3, Arbatman in view of Theobald teaches the method according to claim 2, wherein the driving a second animation character having a second expression base according to the acoustic feature and the target expression parameter comprises: driving the second animation character according to the acoustic feature, the target expression parameter, and the face-to-parameter translation parameter (Arbatman, paras 69-73; para 122, lines 1-7; para 132; Theobald, paras 49 and 50; para 51, lines 1-8).
Regarding claim 4, Arbatman in view of Theobald teaches the method according to claim 1, wherein the first animation character and the second animation character are different animation characters, the first expression base is different from the second expression base (Arbatman, paras 104 and 105; para 123, lines 1-4; para 132, the last 7 lines), and the driving a second animation character having a second expression base according to the acoustic feature and the target expression parameter comprises: determining a mapping relationship between an expression parameter corresponding to the first expression base and an expression parameter corresponding to the second expression base (Arbatman, para 126; para 130; para 132, lines 1-10; Theobald, para 42, lines 1-10; para 43, lines 1-10; para 44; para 64, lines 1-9); and driving the second animation character according to the acoustic feature, the target expression parameter, and the mapping relationship (Arbatman, paras 69-73; para 122, lines 1-7; para 132; Theobald, paras 49 and 50; para 51, lines 1-8).
Regarding claim 5, Arbatman in view of Theobald teaches the method according to claim 4, wherein the second expression base is generated according to a preset relationship between the second expression base and a phoneme, and the determining a mapping relationship between an expression parameter corresponding to the first expression base and an expression parameter corresponding to the second expression base comprises (Arbatman, para 46, the last 13 lines; para 58; para 122, lines 1-7; para 126, lines 1-13; Theobald, para 42, lines 1-10; para 43, lines 1-10; para 44; para 64, lines 1-9): determining, according to the media data, a phoneme identified by the speech, a time interval corresponding to the phoneme, and video frames in which the media data is in the time interval, and determining a first expression parameter corresponding to the phoneme according to the video frames, the first expression parameter being used for identifying a change degree of a facial expression of the speaker when giving the phoneme relative to the first expression base (Arbatman, paras 69-73; para 122, lines 1-7; paras 129 and 131; para 132, lines 1-10; Theobald, paras 59 and 61; para 72, the last 14 lines); determining a second expression parameter corresponding to the phoneme according to the preset relationship and the second expression base, and determining the mapping relationship according to the first expression parameter and the second expression parameter (Arbatman, para 126; para 130; para 132, lines 1-10; Theobald, para 42, lines 1-10; para 43, lines 1-10; para 44; para 64, lines 1-9).
Regarding claim 6, Arbatman in view of Theobald teaches the method according to claim 1, wherein the determining, according to target text information, the media data, and the first expression base, an acoustic feature and a target expression parameter corresponding to the target text information comprises: determining, according to the target text information and the media data, the acoustic feature and an expression feature corresponding to the target text information, the expression feature being used for identifying a facial expression that is simulated when the speaker says the target text information; and determining the target expression parameter according to the first expression base and the expression feature (Arbatman, paras 69-73; para 128, lines 5-14; paras 129 and 132; Theobald, paras 49 and 50; para 51, lines 1-8; para 74).
Regarding claim 7, the limitations of this claim substantially correspond to the limitations of claim 1 (except for the processor, memory, and programs, which are disclosed by Arbatman, fig 41, processor 4102, memory 4104, and programs 4122); thus they are rejected on similar grounds.
Regarding claims 8-12, the limitations of these claims substantially correspond to the limitations of claims 2-6, respectively; thus they are rejected on similar grounds as their corresponding claims.
Regarding claim 13, the limitations of this claim substantially correspond to the limitations of claim 1 (except for the medium, programs, and processor, which are disclosed by Arbatman, fig 41, medium 4104, programs 4122, and processor 4102); thus they are rejected on similar grounds.
Regarding claims 14-18, the limitations of these claims substantially correspond to the limitations of claims 2-6, respectively; thus they are rejected on similar grounds as their corresponding claims.

Conclusion
The following prior art made of record and not relied upon is considered pertinent to applicant's disclosure:

Huang (U.S. Patent No. 8,555,164); Method for customizing avatars and heightening online safety.
Davis (U.S. Patent Application Publication No. 2013/0257877); Systems and methods for generating an interactive avatar model.
Navaratnam (U.S. Patent Application Publication No. 2017/0011745); Virtual photorealistic digital actor system for remote service of customers.
Ingel (U.S. Patent Application Publication No. 2020/0213680); Generating videos with a character indicating a region of an image.
Berlin (U.S. Patent Application Publication No. 2021/0056348); Methods and systems for image and voice processing.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID T WELCH whose telephone number is (571)270-5364.  The examiner can normally be reached on Monday-Thursday, 8:30-5:30 EST, and alternate Fridays, 9:00-2:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Xiao Wu can be reached on 571-272-7761.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


DAVID T. WELCH
Primary Examiner
Art Unit 2613



/DAVID T WELCH/Primary Examiner, Art Unit 2613